DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 17, the recitation “a diameter that varies with the thickness of the spacer knit construction” has no clear and definite meaning as to how the diameter varies relative to the thickness.    



Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 14, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shirasaki et al. (US 7,235,504), henceforth known as Shirasaki.
As seen below in annotated figure 3, Shirasaki teaches the variable thickness knitted component as claimed including a first region (A) having a spacer knit construction, the first region having a first thickness; and, a second region (B) having the spacer knit construction, the second region having a second thickness different than the first thickness. 


    PNG
    media_image1.png
    219
    831
    media_image1.png
    Greyscale
 
Re claim 2, the knitted component is an integral one-piece element.  Re claim 3, the first thickness and the second thickness are different when viewed in a direction of a course of the knitted component as seen at least in figures 5 and 6. Re claim 4, the first thickness and the second thickness are different when viewed in a direction of a wale of the knitted component as seen at least in figures 5 and 6. Re claim 5, the spacer knit construction comprises a first surface 

    PNG
    media_image2.png
    219
    831
    media_image2.png
    Greyscale


Re claim 7, as seen above in annotated figure 3, Shirasaki teaches the variable thickness knitted component, comprising: a region of spacer knit construction having a thickness that varies.  
Re claim 8, the knitted component is an integral one-piece element. Re claim 9, the region of spacer knit construction is characterized by a spacer strand (interconnection yarn) having a plurality of different lengths extending between a first surface and a second surface of the spacer knit construction, the first surface being separate from the second surface, and wherein the plurality of different lengths define the thickness that varies as seen in figure 3. Re claim 10, the thickness varies when viewed in a direction of a course of the knitted component as seen in at least figures 5 and 6.  Re claim 11, wherein the thickness varies when viewed in a direction of a wale of the knitted component as seen at least in figures 5 and 6.  Re claim 12, the thickness varies when viewed in a direction of a course and a direction of a wale of the knitted component as seen at least in figures 5 and 6.  Re claim 13, the thickness varies linearly at least between region A and C. Re claim 14, wherein the thickness varies non-linearly as between regions A and 
Re claim 20, as seen above in annotated figure 3, Shirasaki teaches the variable thickness knitted component, comprising: a first region (A) having a spacer knit construction, the first region having a first thickness; and, a second region (B) having the spacer knit construction, the second region having a second thickness; wherein the first thickness and the second thickness are different when viewed in a direction of a wale of the knitted component; and, wherein the first regions and the second region are separated by a third region (C) not having a spacer knit construction.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shirasaki in view of European patent document EP 2530195.

	Shirasaki teaches the invention substantially as claimed as indicated above in the rejection to claim 7. Shirasaki does not show at least one inlaid strand extending through the a diameter that varies with the thickness of the spacer knit construction.  Re claim 19, the combined teachings do set forth different colored yarns. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different colored yarn in order to optimize the aesthetic appeal of the spacer fabric.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw